 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAVOOD KHADEMI,                                      No. 2:18-cv-2613 MCE KJN P
12                       Plaintiff,
13           v.                                           ORDER
14   NIELSEN, et al.,
15                       Defendants.
16

17           Plaintiff is proceeding without counsel in an action brought under 42 U.S.C. § 1983.

18   Plaintiff requests that the court appoint counsel.

19           District courts lack authority to require counsel to represent indigent prisoners in section

20   1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional

21   circumstances, the court may request an attorney to voluntarily represent such a plaintiff. See 28

22   U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v.

23   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether “exceptional

24   circumstances” exist, the court must consider plaintiff’s likelihood of success on the merits as

25   well as the ability of the plaintiff to articulate his claims pro se in light of the complexity of the

26   legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (district court did not

27   abuse discretion in declining to appoint counsel). The burden of demonstrating exceptional

28   circumstances is on the plaintiff. Id. Circumstances common to most prisoners, such as lack of
                                                          1
 1   legal education and limited law library access, do not establish exceptional circumstances that

 2   warrant a request for voluntary assistance of counsel.

 3            Having considered the factors under Palmer, the court finds that plaintiff has failed to

 4   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 5   counsel at this time.

 6            The undersigned observes that plaintiff’s motion for appointment of counsel is not signed

 7   by plaintiff. The motion contains plaintiff’s typewritten name. Plaintiff is informed that every

 8   pleading he files with the court must contain his signature. See Fed. R. Civ. P. 11(a). Any future

 9   pleadings filed by plaintiff not containing his signature will be stricken.

10            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

11   counsel (ECF No. 67) is denied without prejudice.

12   Dated: October 24, 2019

13

14
     khad2613.31(5)
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
